804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward J. BRENNAN, Jr., Plaintiff-Appellant,v.Warren E. BURGER, Chief Justice;  Byron R. White;  ThurgoodMarshall;  Harry A. Blackmun;  Lewis F. Powell, Jr.;William H. Rehnquist;  John Paul Stevens, III, Sandra DayO'Conner, Defendants-Appellees.
No. 86-1168.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1986.Decided Nov. 11, 1986.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  David B. Sentelle, District Judge.  (CA-86-128-A-C)
Edward J. Brennan, Jr., appellant pro se.
W.D.N.C.
AFFIRMED.
Before HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this matter for failure to state a cause of action on which relief can be granted, and for lack of standing to challenge the constitutional violations alleged, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Brennan v. Burger, C/A No. 86-128-A-C (W.D.N.C., June 19, 1986).


2
AFFIRMED.